internal_revenue_service number release date index number ------------------------ -------------------------------------------- ---------------------------------- --------------- ----------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------------- --------------------------------------------------- telephone number ---------------------- refer reply to cc tege eb qp2 plr-107094-18 date date legend sponsor plan amount excess_amount --------------------------------------------- --------------------------------------------------- ------------------ -------------------- dear ------------- this letter is in response to your request submitted by your authorized representative for rulings that the return of the excess_amount to the sponsor will not violate sec_401 of the internal_revenue_code and will not constitute an employer_reversion under sec_4980 the following facts and representations have been submitted the sponsor established and maintained the plan for certain of its employees the plan is a single-employer tax-qualified defined benefit pension_plan that is subject_to the provisions of the employee_retirement_income_security_act_of_1974 erisa in the sponsor terminated the plan filed a form_5310 application_for determination for terminating plan with the internal_revenue_service irs and filed a form_500 standard termination notice with the pension benefit guarantee corporation pbgc the sponsor subsequently received a favorable determination_letter for the plan and filed form_501 and schedule mp with pbgc in order to fully fund the plan’s estimated liabilities upon termination the sponsor plr-107094-18 contributed amount to cover the unfunded cost of a group_annuity_contract the contract for the plan participants and beneficiaries after the contract was purchased it was determined that the plan had overpaid because a number of annuitants covered by the contract were no longer living the amount of this overpayment the excess_amount was returned to the plan and will be returned to the sponsor section of the plan permits the sponsor to request the return of a contribution which was made by mistake of fact within one year after the payment of the contribution sec_12 b of the plan provides that if all liabilities with respect to participants and beneficiaries under the plan have been satisfied and there remains a balance in the trust due to erroneous actuarial computation such balance if any shall be returned to the employer based on the above facts and representations you through your authorized representative requested the following rulings that the return of the excess_amount to the sponsor will not violate sec_401 and that the return of the excess_amount to the sponsor will not constitute an employer_reversion under sec_4980 law sec_1_401-2 of the income_tax regulations provides that the intent and purpose of the phrase prior to the satisfaction of all liabilities with respect to employees and their beneficiaries under the trust in sec_401 is to permit an employer to reserve the right to recover at the termination of the trust and only at such termination any balance remaining in the trust which is due to erroneous actuarial computations during the previous life of the trust a balance due to an erroneous actuarial computation is the surplus arising because actual requirements differ from the expected requirements even though the latter were based upon previous actuarial valuations of liabilities or determinations of costs of providing pension benefits under the plan and were made by a person competent to make such determinations in accordance with reasonable assumptions and correct procedures related to the method of funding sec_4980 provides for a tax of percent on the amount of any employer_reversion from a qualified_plan sec_4980 provides for an increase in that tax for failure to establish a replacement plan or increase benefits sec_4980 defines the term employer_reversion to mean the amount of cash plr-107094-18 and the fair_market_value of other_property received directly or indirectly by an employer from the qualified_plan in relevant part and with respect to plans that are not multiemployer plans sec_4980 provides that the term employer_reversion shall not include any distribution to the employer allowable under sec_401 by reason of mistake of fact sec_403 of erisa for which there is no parallel provision in the code provides that a contribution which is made by an employer by a mistake of fact may be returned to the employer within one year after payment of the contribution revrul_91_4 1991_1_cb_57 provides that a qualified_plan may contain a provision authorizing return of employer contributions made because of a mistake of fact as provided in sec_403 of erisa analysis because of the mistaken belief about the number of participants and beneficiaries that remained alive at the time the sponsor contributed an amount to the plan that was in excess of what should have been necessary to fund the purchase of the contract this mistaken belief was a mistake of fact as contemplated in sec_4980 and sec_403 of erisa and resulted in erroneous actuarial calculations under sec_1_401-2 accordingly the return of the excess_amount will not violate sec_401 or constitute an employer_reversion under sec_4980 rulings thus with respect to your ruling requests we conclude as follows that the return of the excess_amount to the sponsor will not violate sec_401 and that the return of the excess_amount to the sponsor will not constitute an employer_reversion under sec_4980 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party as specified in revproc_2018_1 2018_1_irb_1 section b this office has not verified any of the material submitted in support of the request_for_ruling and such material is subject_to verification on examination the associate office will revoke or modify a letter_ruling and apply the revocation retroactively if there has been a misstatement or omission of controlling plr-107094-18 facts the facts at the time of the transaction are materially different from the controlling facts on which the ruling was based or in the case of a transaction involving a continuing action or series of actions the controlling facts change during the course of the transaction see revproc_2018_1 sec_11 these rulings are directed only to the taxpayer that requested them sec_6110 provides that this this letter may not be used or cited by others as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely keith r kost senior technician reviewer qualified_plans branch office of associate chief_counsel tax exempt and government entities cc
